DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.
Applicant’s amendments to the claims and arguments filed on September 18, 2020 have been received and entered. Claims 44, 55-56 and 61 have been amended, while claims 1-43, 45, 46, 48, 49, 51 and 54 have been canceled. Claims 62-65 are newly added.  
Claims 44, 47, 50, 52, 5, 55-65 are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Bowler on April 13, 2021
The application has been amended as follows: 
In the claims

Cancel claims 55, 57-61, and 62-65

In claim 56, line 2, replace term “at least about 50%” with --at least 60%--

Following claim has been re-written as follows:
A method for enriching a population of cells for human or mouse pluripotent stem cells, the method comprising steps of: 
providing a population of cells comprising a mixture of pluripotent stem cells and non-pluripotent cells, wherein the pluripotent stem cells are human or mouse pluripotent stem cells; and
culturing the population of cells comprising the mixture of pluripotent stem cells and non-pluripotent cells in a culture medium substantially free of glutamine, wherein the culture medium comprises 0.5 mM - 4 mM of cell-permeable dimethyl-α-ketoglutarate (αKG), a mitogen activated protein kinase (MAPK) inhibitor and/or a glycogen synthase kinase 3 (GSK) inhibitor; 
wherein the pluripotent stem cells have a higher proliferation rate and/or survival rate compared to the non-pluripotent cells during said culturing, thereby producing a population in which pluripotent stem cells are enriched relative to non-pluripotent cells as compared to the provided population of cells.

Conclusion
Claims 44, 47, 50, 52-53 and 56 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendments filed on 05/09/2020, accompanied by Applicants' remarks and Examiner’s amendments to the claims as set forth in the Office Action of 07/23/2020 are hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 07/23/2020 applied to claims 44, 47, 50, 52-53, 55-60 and 61, the rejections are withdrawn in light of Applicants' persuasive argument. The prior art of fails to teach or suggest the method and use of medium to enrich a population of human or mouse pluripotent stem cells, as claimed. Further, Applicant’s argument of unexpected finding showing that proliferation of pluripotent stem cells is enhanced when medium is supplemented with 0.5 mM - 4 mM of cell-permeable dimethyl-α-ketoglutarate (αKG) (see figure 5L) was found persuasive. The prior art fails to teach or provide any motivation to include cell-permeable dimethyl-αKG in the claimed concentration range in the cell culture medium for increasing proliferation and/or survival rate of  pluripotent stem cells. For at least these reasons, the present claims are found to be allowable over the prior art. The term substantially is supported by the specification (see paragraph 80 of the specification). As a result, claims 44, 47, 50, 52-53 and 56 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632